                           Case 2:17-cv-02641-RK Document 45-1 Filed 04/15/19 Page 1 of 14
AO   133   (Rev.    l2l09) Bill of Costs


                                               UNrrpo Srerss DIsrrucr CoURT
                                                                                       for the
                                                                     Eastern District of Pennsylvania

                          Edward A. Williams                                             )
                                                                                         )
                                                                                         )       Case No.:17-2641
     William P. Barr, nttorneli General of the United
                                                                                         )
                                States et al.
                                                                                          )

                                                                            BILL OF COSTS
Judgment having been entered in the above entitled action                       on            0410112019                against   Plaintiff Edward A. Williams
                                                                                                 Date
the Clerk is requested to tax the following as costs:

Fees   d he Cerk                                                                                                                             $

                                                                                                                                                                 320.00
Fees for service of summons and subpoena
                                                                                                                                                                 607.45
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case .                            .



Fees ard dsbursements                6r pinting
                                                                                                                                                                      0.00
Fees for witnesses 1tumize           on   page nr:o) .   .



Fees for exemplification and the costs of making copies of any materials where the copies are
                                                                                                                                                                 183.45
necessarily obtained for use in the case.

Docket fees under 28 U.S.C. 1923 . .

Costs   a fiown o          Mndate          dGurt     d.Appeals

Compensation of court-appointed experts

Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828

Other costs       (please itemi:e)

                                                                                                                                                             1   ,1   10.90
                                                                                                                                  TOTAL      $


SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                  Declaration
          I declare under penalty ofperjury that the foregoing costs are ccrrect and were necessarily incurred in this action and that dre
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:

        r'          Electronic service                                 tr      First class mail, postage PrePaid

       tr           other:
             s/   Attorney:           Anthony D. Scicctitano
                          Name of Attorney: Anthony D. Scicchitano,                      Asst' U.S. Attorney
For:                                                            Defendants                                                          Date:        94t5t201e
                                                             Name of Claiming Part.v


                                                                              Taxation of Costs
Costs are taxed in the amount                of                                                                                       and included in the judgment.

                                                                              By:
                           Clerk of Court                                                               Deputl, Clerk                                 Dale
                      Case 2:17-cv-02641-RK Document 45-1 Filed 04/15/19 Page 2 of 14
AO 133 (Rev. l2l09) Bill of Costs


                                     UNrrBo Srares Dtsrrucr CoURT
                                     Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)

                                                                     ATTENDANCE             SUBSISTENCE            MILEAGE
                                                                                                                                      Total Cost
           NAME. CITY AND STATE OF RESIDENCE                                    Total                 Total                 Total   Each Witness
                                                                     Davs       Cost        Days      Cost       Milcs      Cost



                                                                                                                                              $0.00



                                                                                                                                              $0.00



                                                                                                                                              $0.00



                                                                                                                                              $0.00



                                                                                                                                              $0.00



                                                                                                                                              $0.00


                                                                                                                         TOTAL                $0.00


                                                                       NOTICE

  Section 1924, Title 28, U.S. Code (effective September l, 1948) provides:
  "Sec. 1924. Verification of bill of costs."
      "Before any bill of costs is taxed, the partyclaiming any item ofcost or disbursenpnt shall attach thereto an affidavit, nade by himself or by
  his duly authorized attomey or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed."

   See also Section 1920   of Title 28, which reads in part as follows:
       "A bill of costs shall be filed in the case and, upon allowance, included in   the judgment or decree."


   The Federal Rules of Civil Procedure contain the following provisions:
   RULE s4(dxl)
   Costs Other than Attorneys' Fees.
                                            or
       Unless a federal statute, these rules,    a court order provides otherwise, cost s
                                                                                            -
                                                                                              other than attorney's fees   should be allo wed to the
                                                                                                                           -
   prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law' The clerk
   may tax Costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

   RULE 6
   (d) Additional Time After Certain Kinds of Service.

        When a party may or must act within a specified time after service and service is made under Rule5(bX2XC), (D), (E), or (F), 3 days are
   added after the period would otherwise expire under Rule 6(a).

   RULE 58(e)
   Cost or Fee Awards:

        Ordinarily, the entry ofjudgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
   timely motion for attomey's iees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
   effeciive to order that the motion have the saYne effect under Federal Rule of Appellate Procedure 4(aX4) as a timely motion under Rule 59.
           Case 2:17-cv-02641-RK Document 45-1 Filed 04/15/19 Page 3 of 14



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

EDWARD A. WILLIAMS,
    Plaintiff,

                v.

WILLIAM P. BARR, Attorney General of the          CNIL ACTION
United States; THOMAS E. BRANDON,
Deputy Director and Acting Director of the        No. 17-2641
Buieau of Alcohol, Tobacco, Firearms and
Explosives; CHRISTOPHER A. WRAY
Director of the Federal Bureau of
Investigation; and the UNITED STA|ES OF
AMERICA,
        Defendants.

     DEFENDANTS' ITEMIZED BILL OF COSTS FOLLOWING DISTRICT COURT
     JUDGMENT IN FAVOR OF DEFENDANTS AND DECLARATION IN SUPPORT

TO THE CLERK:

       Pursuant to Federal Rule of   Civil Procedure 54(d)( l),28U.S.C. $ 1920, and Local Rule

54.1, with Judgment entered by the district court on April 1, 2019 in favor of Defendants (Doc.

44), Defendants William P. Barr, Attorney General of the United States; Thomas E. Brandon,

Deputy Director and Acting Director of the Bureau of Alcohol, Tobacco, Firearms and

Explosives; Christopher A. Wray, Director of the Federal Bureau of Investigation; and the United

States ofAmerica request that the Clerk tax $1.110.90 in costs and include   it in the Judgment

against PlaintiffEdward A. Williams as follows:

                                 ITEMIZED BILL OF COSTS

I.     Fees   forservice ofsubpoenas

       I       May 31,2018, Dennis Richman Services, personal service of
               subpoena on non-party James J. Colosimo...............                  .........$7s.00

       2       Apri|29,2018, Dennis Richman Services, personal service of
               subpoena on non-party James J. Colosimo...........'...                     ....$60.00
               Case 2:17-cv-02641-RK Document 45-1 Filed 04/15/19 Page 4 of 14



      3         March 2,2078, Dennis Richman Services, personal service of
                subpoena on non-party PA State Police                                         ..$18s.00

                                                                                    Subtotal: 8320.00

il.       Fees   for transcripts

          l.       May 8,2018 Deposition of EdwardA.      WiIliams................        ........$399.50

          2.       June 5,2018 Deposition of James J.   Colosimo...............         ...........$207.95

                                                                                    Subtotal: $607.45

III.      Fees   for printing, copying, and exemplification of materials

          l.       Exhibits in support of Defendants' September 14, 2017 Motion to Dismiss,
                   courtesy copy to Judge Kelly
                   (44pp. @ $0.15/pg. x 1 copy)                                             ..$6.60

          2.       Exhibits in support of Defendants'October 26,2018 Motion for Summary
                   Judgment, courtesy copy to Judge Kelly, service, and file copies
                   (393 pp. @ $0.15/pg. x 3  copies)                                ............$176.85

                                                                                    Subtotal: $183.45

                                                                                 TOTAL:       $1,110.90




                                                    2
        Case 2:17-cv-02641-RK Document 45-1 Filed 04/15/19 Page 5 of 14




               DECLARATION IN SUPPORT OF ITEMIZEDBILL OF COSTS

        Undersigned counsel is an attorney of record for Defendants William P. Barr, Attorney

General of the United States; Thomas E. Brandon, Deputy Director and Acting Director of the

Bureau ofAlcohol, Tobacco, Firearms and Explosives; ChristopherA. Wray, Director of the

Federal Bureau of Investigation; and the United States ofAmerica.

        1.      Undersigned counsel has personal knowledge of the conduct of this litigation and

the facts stated herein.

        2.      OnApril 1,2019, the district court granted summary judgment in favor of the

defendants and against plaintiffEdward A. Williams, (Doc. 44).

        3.      During the district court litigation of this rnatter, the defendants paid for

transcripts of depositions, paid for service of subpoenas on third-parties, and made copies       of
documents used as exhibits. The depositions listed above in the itemized bill of costs were all

necessary for the defendants' development of its case and its defenses asserted in pleadings and

on summary judgment. Similarly, all copies of documents obtained and subpoenas on third

parties were necessary for the defendants' development of its case and its defenses in pleadings

and on summary judgment.          All   expenses listed herein are within the ambit of Federal Rule   of

Civil Procedure 54(d) and Local Rule 54.1(c).

        4.      In addition, the defendants made necessary copies of documents filed with the

district court (not including original copies of briefs filed with the clerk through ECF). The

Honorable Robert F. Kelly, United States District Judge, asks parties to provide courtesy copies

of motions and exhibits to his chambers. See Policies and Procedures of the Honorable Robert               F.


Kelly, at3; e.9., Shlikas   v.   Sallie Mae, lnc.,2011 WL 5825660, at*2-3 (D. Md. Nov. 16, 2011)

(allowing copy costs for required courtesy copies for the judge under 28 U.S.C. $ 1920).




                                                       J
           Case 2:17-cv-02641-RK Document 45-1 Filed 04/15/19 Page 6 of 14




However, defendants are requesting reimbursement only for the copies made of all exhibits

attached to defendants' motions or responses; not copies of motion papers themselves.

       5.       The United States is seeking reimbursement for these copying costs of exhibits.

An appropriate cost taxed for all copies is $0.15 per page. See, e.9., Langbord v. U.S. Dep't   of
the Treas.,2017 WL 3953954, at *4 (E.D. Pa. July 10,2017) (granting United States'request for

$0.15 per page (citing Interfaith Cmty. Org. v. Honelu,ell Int'1, Inc., 426 F.3d 694,717 (3d Cir.

200s))).

       6.       Attached are true and correct copies of the invoices and other documentation

supporting the above costs.   All invoices were submitted to and paid by the U.S. Attorney's

Offrce for the Eastern District of Pennsylvania.

       7.       The costs indicated on the Bill of Costs are correct and were actually and

necessarily incurred in the case. The services for fees charged are correct and were actually and

necessarily performed.

       8.       Undersigned counsel declares under penalty of perjury that the foregoing costs are

correct and were necessarily incurred in this action and that the services for which fees have been

charged were actually and necessarily performed.




                                                   4
       Case 2:17-cv-02641-RK Document 45-1 Filed 04/15/19 Page 7 of 14



                                    Respectfully submitted,

                                    WILLIAM M. McSWAIN
                                    United States Attorney

                                    e{.r,r^ *^ i2 . ,\--0c,.- /"4 6 B   D
                                    GREGORY B. DAVID
                                    Assistant United     Attorney
                                             vil Di

                                                                    o
                                              United States Attorney
                                    U               Attorney's Office
                                    615 Chestnut Street, Suite 1250
                                    Philadelphia, PA 19106
                                    (2ls) 861-8380
Dated: April15,2019                 anthony. sci c chrtano @usdoj gov
                                                                .




                                      5
       Case 2:17-cv-02641-RK Document 45-1 Filed 04/15/19 Page 8 of 14




                                CERTIFICATE OF SERVICE

       I certify that, on this date, I caused a copy of the foregoing Defendants'Bill of Costs and
its supporting documentation to be served by the ECF System on:

                                      Adam Kraut, Esquire
                                     Joshua Prince, Esquire
                                    Prince Law Offices, P.C.
                                        646 Lenape Road
                                    Bechtelsville, PA 19505




Dated:April   15, 2019

                                                               States   Attomey
Case 2:17-cv-02641-RK Document 45-1 Filed 04/15/19 Page 9 of 14




               Supporting Documents for Bill of Costs
                     Case 2:17-cv-02641-RK Document 45-1 Filed 04/15/19 Page 10 of 14
*-E-nnis
                Rlchman's
    for the Profiassional, lnc.
                                Servicee        O                                                        o                       TAX lD: 23-2124/E73
    15@ John F. Kennedy 8lvd. Suite #1706 Philadelphia. PA 19102
    Phone: (21 5) 377-9393 Far (21 5) 977-9806                                    ACGOUHT         tlo:        INVOTCE DATE:              It{votcE l{o:
   Wab:  wrw.dennisrichman.com                                   . !:.- *               ASlT                   Jun. O{,2014                Pt6gr:[
   E-Mail dennis@dennisricfiman.com



                                                                                            File No:
                                                                                            Servae: Janrce J. Colorlmo
                                                                                          Case No:        t7€v-2i.ll
   All Tor                                                                                Plainliff: Edy.rdAWiltiam
             Anthony D. $ciechlhno, AUSA                                                Defendant Jdl Scldotr. Atbiltry Gcncnl ol                  Ore
             U.S. Dspartmert of Justlco                                                              Unlbd Strbr, *rt.
             615 Chestnut S&o€t, Sulte t2i0
             Philedelphia, PA 191(f

    Docunronto: Subpocrn;




                     DESCruPNOX OT SERVTCES REI{DERED
                                                                                                                                         ArtOUNT

                                                                                                                                              75.00



              I certify that thsse goods and servlcss
                        have been received                                          APPROIreDFOR
                 See attached email                       ,B                                                                                   ') )L
                                                      Date                                                                                               o
                                                                                                   Certifying Officer



   Scllcc     Upon: Jrmcs J.   Coloimo

   Gonrdcrbd on 5I!112018
                                                                                                              TOTAL OUE                   $ 75.00

                                      PLEASE DETATCH HERE, Retum this stub with yourpayrnenl.
                                   FOR YOUR CONMENGE, This stub wifi fit in e windor for eaay mailing.




                         P               Lotc                                   ACCG.JI{TNO:                INVOICE DATE:             INVOICE NO:
             EFT D*te
             Voucher #                                +                               ASlT                   Juns 0a, 20lt               PtSGESE




 R.rdt To:
                                                                            TOTAL DUE:                                       I   75.00

                   Dennir Richman'c Seryices                                T. PI.EAS€ .I{CLUOE   U{YqCE TUIAER ON PAYIEI'T.
                               PO BOX 203                                   a rAxE cHEcKs pAyABle        ro D,ennis Richman.e Seryices
                       llorrisville, PA 1Sr87
                                                                            nlAflXYOUtlt W..ppr.ctrt lt ornottmttyb br of ..Mc..
    a
                                                                            rERrc: Allpayments are DUE UPON RECEIPT.
                                                                            All paym.dt ov.r Za   drya.tt ajbracf b arltftdoml frar
                        Case 2:17-cv-02641-RK Document 45-1 Filed 04/15/19 Page 11 of 14

   lhnnlr Rlchment Sendcsr
   for thl Probrional. lrrc.
                                               I
   15t10 John F. lkrnady Bld. Srdb #1708 Phlladclphb, PA 191m
                                                                                                o                       TAX lD: 2g-212fi19

   Ptwre: (215) 977-SrSil Fax (215) 977-9EG                                      A@OUltTxO:            IilVOICE DAIE:            tilvorcE llo:
   Wcb; ww.dsrnlrridrrnan.com
   E-Mail dcnnir@dennisddtman.com                                                    A8t7              Apfll 10.201E               Fl550lE



                                                                                          Flb No:
                                                                                          Saw: Jrltc      J. Cdodmo
                                                                                      Gare No:      tl€t/.ttat
  8r    ?o;
                                                                                       Plairiltft ErhdAW[hnt
              Anthony D. Sclcchltrno, AUSA                                           Dafrnltaft Jrlltslqt, &onryG.n rd d$c
              U.8. D.F.rtnert of Jurilco                                                            Unlbdttr0Edd.
              615   Chcfiut Strut Sulh {2t0
              Phlledclphh, PA l0l0E

    Documontr:         SuWlei
                                                                 D

                        DESCRIPTIOI{ OF SERVICES REilDERED
                                                                                                                                  Afout{T




               lcerllff that these goods                                           APPROVED
                                            and seMce$
                          hE,re beefi receiy?d
                                                                                                                                                 (
              San ntt2rtrld .ilrr:     rl                                                    Cenifring
                                                       De.ie


  Savlo        Upon:   Jltrc   J. Colclmo

  C0lrild.lorafillrmtt
                                                                                                      TOTAL DUE                   s 60.00

                                        PLEASE DETATCH HERE, Rrfilm ttlc strb nitr your prynont.
                                     FOR YOUR CONVTENCE, Thi3 rfrrbulll lil ln awinfuvfrrmry
                                                                                             maillng.




                                                                               ACOOTITT }IO:        INVOICE DATE:              till/otGE NO:
                          EFT l}ate
                                                                                   A3r7              Andl !0,201!                Pr5tt0
                          Voucher #                              /

R.ldlTo:
                                                                          TOTAL OUE'                               s   60.00

                       I}onnlr Rlchmrn'r Sctvlcc                         t.   tttrE tErrE !flott tmEi fl    ?AYrgSL
                                 PO BOX 203                              r.   rrre clccn ?AvAru ro Dmnb Rlchmrn,r              Sorvlel
                          fonlsvllle, PA {90t7
                                                                         illm( vqfl f. TrnsL- tr     T9o.tmry b   !. c...*..
    I
                                                                         tmr:     All paymsnk ars DUE UPON RECE|PT
                                                                         A[ pryrratb off al da. .lt r*Gt to rddlt4d lbx.
                              Case 2:17-cv-02641-RK Document 45-1 Filed 04/15/19 Page 12 of 14

-8omdc Richman'c Seryiceo
 furtlre ffiokmd,lnc.
                                                                    a                                                       o                       TAX lD:23-?{2{873
   1fl)O John F. lGnrcdy Btvd. Suite #1706 phaladotphia, pA 19i02
   Phone: (215) 977-9393 Fax (218) gz7-gE{E                                                              ACCOUNT I{O:           INVOICE DATE:                INVOICE NO:
  Web : *vrw.dennisd{*lman.com
  E-Mail dennis@ennisricfiman.cdyt ;r:.'
                                         :':': r' : -"                                                        AStT               X.rch 06,2018                    Pt5t7t5


                                                                           ffil8   HAR   -8 A 8 5t               File No:
                                                                                                                 Seruae: Csnmirelonor of            tte   Pcnnrytvenla Strle
                                                                                                                          Pdlco {hcordr Cusiodhal
  lfll    To:                                                                                                 Case No; lT.Ctr-20'll
                Anthony D. SclGchitrno, AUSA                                                                   Plsintitr: EturrdA"Wlllgns
                U.S. Dopaltment of Jurtlcc                                                                   Dcfendant: Jdseetlons, Atbmry Gqrsnl ol0re
                615 Chsrhut S-tild, Sultr 1250                                                                              UnlbdS&E, etsl.
                Phllrdelphir, PA 19106

    Documonla: Subpocna;




                              DESCRPNq OF SERVICES RETDERED                                                                                                   Atoul{T




                                                                                            trGtril \rtr
                                                                                             MAR         II     z0ts
    i,:
                      i, : .';.   -. -   -"   r-   -ot
                                                         "oJ
                                                                                                     I          NC
   *9ee         atfarhed err;:rl                                                                                               A
                                                                                                                               t
                                                                    Daie                                                       L ttt-ta,
 ignature
                                                                                                                                                              Officer
  $awlac upon: Gommlrdoncr of llrr Penuylvrnb                              &   pdlcr (Rrordr Grntorrant

  Coarpldcd on
                                                                                                                                 TOTAL OUE                    I   185.00

                                                        PLEASE DETATCH HERE, Retum trts stub wifr yrur paynant.
                                                     FOR YOUR CONVIENCE, Thia sftrb uiltfit in a windorioraasy mailing.



                                                         Paid
                            EFr rlate 3,le?,h Y                                                     ACGOUilT NO:              IHVOICE DATE:                It$rolcE No:
                            voucher                 * UPeiltOT Uttl                                          AStT              t.rch   06,   20rt             Pt5it725




R.'lit lo:
                                                                                              TOTAL DUE:                                      t     las.00

                            Donnb Richmanl Sowlcer                                            I.   PT.ETEE   hEI.UDC   ifrOCI TUIXT OI'AYXE{T.
                                  PO BOX203                                                   Lr     xEcHEEra?Av         &Ero Dennlc Rlchmtn,g Sgrvlccs
                                    ton{cvlllc,                PA 19067
     a
                                                                                              fH&ll(     VOUII Wrrepct   neOr ogporlrtty to b. orr.rvtil.
                                                                                              remr: Allpaymcnb are DUE UPON RECE|PT.
                                                                                              al p.rnglta     il.'2t dryr.,3rl6rd   !o.aHttord f.3.,
                          Case 2:17-cv-02641-RK Document 45-1 Filed 04/15/19 Page 13 of 14



  S.JTiIMIT CdJRT R.EPORTING, INC.
                                                     I                                                               hvorcE
                                                                                                         Invoicc IIo.                  Invdce Date                  Job No.
  1500 Walnut     Sfeet
  SuiE 1510                                                                                                  71370                      s/30/2018                    43195
  Philadelphh, PA 19102
                                                                                                            loD DaE                                   Case   tlo.
  Phone(215)      98F2,(X) Fa:(215) 98S2420
                                                                                                            s/8/2018

                                                                                                                                       Case   ilrmc
                                                                                                  Edward Williams v,       leff Seslofls

           A!{THONY SGCCHITANO,      ESqIRE
           US Atbney's Offiae - Pilladdphla                                                                                         Paym€ntTenn8
           615 Chesh& Sfeet
                                                                                                  Net 30 Days or 1.5% interest darged.
           SuiE 1250
           Philadelphia, PA 19106



  ORIGII{AL AT{D 1 CTRTIFIED      @ry    OF TRANSCRIPTANDEX OF:

           Edlvard A, Wlllams                                                                                     105.00 Pages                                               315.00
                  Ediblt CopEs $.25/pg                                                                            138.00                                                      34.50
                  AppeaEne                                                                                                                                                    50.00

                                                                                                                  TOTALDUE >>>                                          *399.rO
  I   FREE MINI   &   FREE E-TMI,ISCRIPI PROVIDED    *   FREE DELwERY   *
  Thank you, we appredate )rcur h.drEssl
 Call on Summit for all of yqr Depciton, Video & Mdeoonferene rrceds... 24f worldwide seffir.
 Terms: PaynEnb ln li.{l due within 30 days of recelpt of lmdoe, Afur 30 days, lnbrest and/or late &es mry aGlre at 1.5%.




 I certify that thase goods and seruices                                                                                    APPROVEDFORPAYMENT
                 have been received
  See attached em;, il                                                                                                                                e\-\-,
           ro                                        Date                                                                                  Certi$ring Officer




TrxIDr 2i-27{6.lu2                                                                                                                      Phone:   215-861{200 Fax215-8618618

                                                            Pleass detach bouom portion   od rctum wirt pyment.



 AT'ITHONY SGCCHITANO, ESQIJIRE                                                                Invoice No,             |   7L370
                  Ofiae - Ftliladdphia
 US Atbnreryrs
 615Gre$rutW
                                                                                               Invoice Date            :   s/30/2018

 tuite 1250                                                                                    Total Duc               r   1399.50
 Philadelphla, PA 19106
                                                  Pai
                                  :   :.T flats
                                      .'r.r{lter #


                                                                                               Job No.                     43195
RemitTo:        srrilHIT corrRf REFof,nilG, IItc.                                              zuID                        1.MAIN
                15&l WrlnutSEc.t
                                                                                               Case Itlo.
                $llb1610
                Phtlrdelphh, PA 1910I                                                          Case l,lame                 Edward Wlllams v. Jefr Sessions
                             Case 2:17-cv-02641-RK Document 45-1 Filed 04/15/19 Page 14 of 14

                                                          I                                                       rf,uorcE
 S{JMMIT@t RT REPORING, Il'lC.                                                                       Intrica to.                lnvoice Drte                   Job t{o.
 1500 Wdnut S&eet
 $he        1610                                                                                        7t729                       6lt9l20t8                   43F.53
 Phihdelphh, PA 19102
 Fhone:(215) 985-2400 Fa(3(215) 985-2420
                                                                 ]uN t                                 lob Date                                   Case No.
                                                                                     {
                                                                                                       6lsl20L8

                                                                                                                                   Case Namc

                                                                                               Edward Williams v.     leff Sessisrs

             ANTHONY SCICCHITANO,
             US    AttonEy's Ofnoe -                                                                                           PaInGntT.rms
             615   Ctrsmtt$e€t                                                                       30 Dalrs or 1.5% lnterest dErged.
             Suib 1250
             Phlladelphia,   PA 1916


 ORIGINAL AI{D 1 CERTIFIED @PT OF TXAiISCRIPTflI{DE( OF:

            lames J, ColoCmo                                                                                    57.00 Pages                                               207.70

                      Edribiit Cop€s   f.2ypg                                                                                                                               0.25

                                                                                                               TOTALDUE >>>                                         $207.95
 I  FREE MIIII & FREE E-TRA'{SCRIPT PRCnfIDED.I FREE DELTVERY
                                                                 T

 Thark yqJ, We appreciah yor hdrEss!
 catl on $.rmmit ior all of lour D€podEon, Vldeo & Videodferenc nee6... 24/7 wotlthrkle seMe.
 Terms: PaymenB in full fue witlrln 30 days d rcdd of lrn,ole. Afu 30 dE s, intsrest and/or hte &es mry           rcue   at 1.5%.




                                       I certify that these goods and services                                APPI' OIMD FOR PA]N\{EN[
                                                  havs been received
                                                                                                                              lh                                    clN
                                                See
                                                                                                                         CertigingOfficer                    Date
                                 Signature
                                                                                  Date




Tar ID: 23-2746L02                                                                                                                  Phone:   215-851{2ffi     Fax:215-861-8518

                                                           Please detach botton   Wrton odrctwilwlthpncnt.



 Atrfi olrY socQ{IrAt{o, ESQUIRE                                                             Invoice No.          i   hl29
 US Attomds Ofnoe - Frhlbdptda                                                               Invoh     Date       :   fl19/2018
 615OrsrcSe€t
                                                                                             Tot lDuc             :   t2O7.95
 $rte       1250
 Philaddphia, PA 19106                                 Pa
                                           EFT Date
                                           Voucher #                                     3

                                                                                             Job No.                  43453

Remit   To:        $rill,ltT CdrnT REFORTII{G, Il{C.                                         8U ID                    1'MAIN
                                                                                             Cello.
        a          S.riE 1510
                   Plrilrddphltr, PA 19102                                                   Case Name                Edward Williams v,     leff Sessions
